     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 1 of 31 Page ID #:895



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   AHMED DAWOOD AHMED E.S.,1         ) Case No. SACV 19-1210-JPR
                                       )
12                      Plaintiff,     )
                                       ) MEMORANDUM DECISION AND ORDER
13                 v.                  )
                                       )
14   ANDREW M. SAUL,                   )
     Commissioner of Social            )
15   Security,                         )
                                       )
16                   Defendant.        )
     ___________________________       )
17
18   I.   PROCEEDINGS

19        Plaintiff seeks review of the Commissioner’s final decision

20   denying his application for Social Security Disability Insurance

21   Benefits (“DIB”).     The matter is before the Court on the parties’

22   Joint Stipulation, filed April 17, 2020, which the Court has

23   taken under submission without oral argument.         For the reasons

24   stated below, the Commissioner’s decision is affirmed.

25
26        1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 2 of 31 Page ID #:896



 1   II.     BACKGROUND
 2           Plaintiff was born in 1954.       (Administrative Record (“AR”)
 3   128.)    He has a master’s degree and worked for approximately 22
 4   years as a sales manager.      (See AR 143, 162; see also AR 44.)         He
 5   applied for DIB on April 30, 2013, alleging that he had been
 6   unable to work since February 6, 2010 (AR 128-29), because of
 7   high blood pressure, diabetes, and “[s]tint [sic] in artery” (AR
 8   142).    After his claim was denied initially and on
 9   reconsideration, he requested a hearing.         (AR 82-83.)    A hearing
10   was held on October 8, 2014, at which Plaintiff, who was
11   represented by counsel, testified (AR 26, 29-42), as did a
12   vocational expert (AR 42-44).       In a written decision dated
13   December 2, 2014, the ALJ found him not disabled.          (AR 19; see AR
14   14-19.)    He requested review from the Appeals Council (AR 9), but
15   it denied his request (AR 1).
16           Plaintiff filed an appeal in this Court on May 20, 2016,
17   seeking review of the Commissioner’s final decision.           (AR 412-
18   14.)    On November 21, 2016, by stipulation of the parties, the
19   Court remanded the action for further administrative proceedings.
20   (AR 419-24.)    On July 19, 2018, the ALJ conducted another
21   hearing, at which Plaintiff, who was again represented by
22   counsel, and a VE again testified.         (AR 376, 379-90.)    In a
23   written decision dated August 27, 2018, the ALJ again found
24   Plaintiff not disabled.      (AR 369; see AR 361-69.)      The Appeals
25   Council considered Plaintiff’s written objections to the ALJ’s
26   decision and found no reason to assume jurisdiction.           (AR 352-
27   54.)    This action followed.
28

                                           2
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 3 of 31 Page ID #:897



 1   III. STANDARD OF REVIEW
 2         Under 42 U.S.C. § 405(g), a district court may review the
 3   Commissioner’s decision to deny benefits.         The ALJ’s findings and
 4   decision should be upheld if they are free of legal error and
 5   supported by substantial evidence based on the record as a whole.
 6   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 7   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
 8   means such evidence as a reasonable person might accept as
 9   adequate to support a conclusion.         Richardson, 402 U.S. at 401;
10   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).            It
11   is “more than a mere scintilla but less than a preponderance.”
12   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
13   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).         “[W]hatever the
14   meaning of ‘substantial’ in other contexts, the threshold for
15   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
16   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
17   evidence supports a finding, the reviewing court “must review the
18   administrative record as a whole, weighing both the evidence that
19   supports and the evidence that detracts from the Commissioner’s
20   conclusion.”    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
21   1998).   “If the evidence can reasonably support either affirming
22   or reversing,” the reviewing court “may not substitute its
23   judgment” for the Commissioner’s.         Id. at 720-21.
24   IV.   THE EVALUATION OF DISABILITY
25         People are “disabled” for Social Security purposes if they
26   are unable to engage in any substantial gainful activity owing to
27   a physical or mental impairment that is expected to result in
28   death or has lasted, or is expected to last, for a continuous

                                           3
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 4 of 31 Page ID #:898



 1   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin v.
 2   Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
 3        A.    The Five-Step Evaluation Process
 4        The ALJ follows a five-step sequential evaluation process in
 5   assessing whether a claimant is disabled.         20 C.F.R.
 6   § 404.1520(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th
 7   Cir. 1995) (as amended Apr. 9, 1996).        In the first step, the
 8   Commissioner must determine whether the claimant is currently
 9   engaged in substantial gainful activity; if so, the claimant is
10   not disabled and the claim must be denied.         § 404.1520(a)(4)(i).
11        If the claimant is not engaged in substantial gainful
12   activity, the second step requires the Commissioner to determine
13   whether the claimant has a “severe” impairment or combination of
14   impairments significantly limiting his ability to do basic work
15   activities; if not, a finding of not disabled is made and the
16   claim must be denied.     § 404.1520(a)(4)(ii) & (c).
17        If the claimant has a “severe” impairment or combination of
18   impairments, the third step requires the Commissioner to
19   determine whether the impairment or combination of impairments
20   meets or equals an impairment in the Listing of Impairments
21   (“Listing”) set forth at 20 C.F.R. part 404, subpart P, appendix
22   1; if so, disability is conclusively presumed and benefits are
23   awarded.   § 404.1520(a)(4)(iii) & (d).
24        If the claimant’s impairment or combination of impairments
25   does not meet or equal an impairment in the Listing, the fourth
26   step requires the Commissioner to determine whether the claimant
27
28

                                          4
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 5 of 31 Page ID #:899



 1   has sufficient residual functional capacity (“RFC”)2 to perform
 2   his past work; if so, the claimant is not disabled and the claim
 3   must be denied.    § 404.1520(a)(4)(iv).      The claimant has the
 4   burden of proving he is unable to perform past relevant work.
 5   Drouin, 966 F.2d at 1257.      If the claimant meets that burden, a
 6   prima facie case of disability is established.          Id.
 7        If that happens or if the claimant has no past relevant
 8   work, the Commissioner then bears the burden of establishing that
 9   the claimant is not disabled because he can perform other
10   substantial gainful work available in the national economy, the
11   fifth and final step of the sequential analysis.
12   §§ 404.1520(a)(4)(v), 404.1560(b).
13        B.     The ALJ’s Application of the Five-Step Process
14        At step one, the ALJ found that Plaintiff had not engaged in
15   substantial gainful activity since February 6, 2010,3 the alleged
16   onset date.    (AR 363.)    His date last insured was June 30, 2017.
17   (Id.)    At step two, the ALJ determined that he had severe
18   impairments of “obesity, diabetes mellitus, hypertension,
19   coronary artery disease status post stenting with history of
20   angina pectoris and mitral valve replacement, and right knee
21   tendonitis.”    (Id.)   At step three, she found that Plaintiff’s
22
23
          2
            RFC is what a claimant can do despite existing exertional
24   and nonexertional limitations. § 404.1545(a)(1); see Cooper v.
     Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
25
     Commissioner assesses the claimant’s RFC between steps three and
26   four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
     (citing § 416.920(a)(4)).
27
          3
            Plaintiff worked for part of 2015 and earned almost
28   $25,000. (AR 515, 520.)

                                          5
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 6 of 31 Page ID #:900



 1   impairments did not meet or equal a listing.           (AR 364.)   At step
 2   four, she concluded that he had the RFC to perform a limited
 3   range of sedentary work:
 4           [He] can lift and/or carry 10 pounds frequently and
 5           occasionally; can stand and/or walk for two hours out of
 6           an eight-hour workday; can sit for six hours out of an
 7           eight-hour workday; can occasionally climb stairs, but
 8           cannot climb ladders, ropes or scaffolds; cannot work at
 9           unprotected   heights   or   around   moving   and   dangerous
10           machinery; and can frequently stoop, bend, crouch, crawl,
11           and squat.
12   (Id.)       He could perform his past relevant work as generally
13   performed in the national economy but not as actually performed.
14   (AR 367-68.)      Accordingly, the ALJ found him not disabled.        (AR
15   369.)
16   V.      DISCUSSION4
17           Plaintiff contends that the ALJ “impermissibly rejected
18   [his] subjective symptom testimony.”          (J. Stip. at 4.)     For the
19   reasons discussed below, the ALJ did not err.
20
21           4
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
22   Court held that ALJs of the Securities and Exchange Commission
     are “Officers of the United States” and thus subject to the
23   Appointments Clause. To the extent Lucia applies to Social
     Security ALJs, Plaintiff has forfeited the issue by failing to
24   raise it during his administrative proceedings. (See AR 25-46,
     222-23, 352-54, 376-92, 434-54, 505-07); Meanel v. Apfel, 172
25   F.3d 1111, 1115 (9th Cir. 1999) (as amended) (plaintiff forfeits
26   issues not raised before ALJ or Appeals Council); see also Kabani
     & Co. v. SEC, 733 F. App’x 918, 919 (9th Cir. 2018) (rejecting
27   Lucia challenge because plaintiff did not raise it during
     administrative proceedings), cert. denied, 139 S. Ct. 2013
28   (2019).

                                           6
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 7 of 31 Page ID #:901



 1        A.     Applicable Law
 2        An ALJ’s assessment of a claimant’s allegations concerning
 3   the severity of his symptoms is entitled to “great weight.”
 4   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
 5   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
 6   1985) (as amended Feb. 24, 1986).        “[T]he ALJ is not ‘required to
 7   believe every allegation of disabling pain, or else disability
 8   benefits would be available for the asking, a result plainly
 9   contrary to 42 U.S.C. § 423(d)(5)(A).’”        Molina v. Astrue, 674
10   F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d
11   597, 603 (9th Cir. 1989)).
12        In evaluating a claimant’s subjective symptom testimony, the
13   ALJ engages in a two-step analysis.        See Lingenfelter, 504 F.3d
14   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
15   2016).    First, the ALJ must determine whether the claimant has
16   presented “objective medical evidence of an underlying impairment
17   [that] could reasonably be expected to produce the pain or other
18   symptoms alleged.”     Lingenfelter, 504 F.3d at 1036 (citation
19   omitted).   If such objective medical evidence exists, the ALJ may
20   not reject a claimant’s testimony “simply because there is no
21   showing that the impairment can reasonably produce the degree of
22   symptom alleged.”     Id. (citation omitted & emphasis in original).
23        If the claimant meets the first test, the ALJ may discount
24   the claimant’s subjective symptom testimony only if he makes
25   specific findings that support the conclusion.          See Berry v.
26   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).         Absent a finding or
27   affirmative evidence of malingering, the ALJ must provide a
28   “clear and convincing” reason for rejecting the claimant’s

                                          7
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 8 of 31 Page ID #:902



 1   testimony.     Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.
 2   2015) (as amended) (citing Lingenfelter, 504 F.3d at 1036);
 3   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102
 4   (9th Cir. 2014).     The ALJ may consider, among other factors,
 5   the claimant’s (1) reputation for truthfulness, prior
 6   inconsistent statements, and other testimony that appears less
 7   than candid; (2) unexplained or inadequately explained failure to
 8   seek treatment or to follow a prescribed course of treatment;
 9   (3) daily activities; (4) work record; and (5) physicians’ and
10   third parties’ testimony.      See Rounds v. Comm’r Soc. Sec. Admin.,
11   807 F.3d 996, 1006 (9th Cir. 2015) (as amended); Thomas v.
12   Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).          If the ALJ’s
13   evaluation of a plaintiff’s alleged symptoms is supported by
14   substantial evidence in the record, the reviewing court “may not
15   engage in second-guessing.”      Thomas, 278 F.3d at 959 (citation
16   omitted).
17        In evaluating a claimant’s subjective symptoms, the ALJ
18   considers “all of the available evidence” in the record,
19   § 404.1529(c)(1), including the “objective medical evidence,”
20   § 404.1529(c)(2), and “other evidence” from medical sources,
21   § 404.1529(c)(3).     Objective medical evidence is obtained through
22   “medically acceptable clinical and laboratory diagnostic
23   techniques.”    § 404.1529(c)(2).     “[O]ther evidence” is everything
24   else relevant to evaluating pain, including, for example,
25   “medical opinions about the individual’s symptoms and their
26   effects” and the “longitudinal record of any treatment and its
27   success or failure.”     SSR 16-3p, 2016 WL 1119029, at *6; see
28   § 404.1529(c)(3).

                                          8
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 9 of 31 Page ID #:903



 1           Contradiction with the “objective medical evidence” is a
 2   “specific and legitimate” basis for rejecting a claimant’s
 3   subjective symptom testimony.          Morgan v. Comm’r of Soc. Sec.
 4   Admin., 169 F.3d 595, 600 (9th Cir. 1999); see § 404.1529(c)(2).
 5   But it “cannot form the sole basis for discounting” it.           Burch v.
 6   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
 7           B.     Applicable Background
 8                  1.   Objective medical and other evidence
 9                       a.     Heart-related issues
10           Plaintiff underwent a “cardiac catheterization”5 on May 9,
11   2008, following a “markedly abnormal stress test.”          (AR 225.)
12   During the catheterization, lesions and “moderate to diffuse
13   plaquing” of Plaintiff’s “LAD”6 artery were discovered.           (AR
14   226.)       The artery was inflated with a balloon, and a stent was
15   deployed.      (AR 225.)    Plaintiff was diagnosed with “[m]ultivessel
16   coronary artery disease.”        (AR 226.)
17           On September 4, 2009, Plaintiff underwent another stress
18   test and reported “no chest pain with exercise.”          (AR 227.)
19   Although he exhibited an “abnormal” electrocardiogram response to
20   exercise, he had no clinical response and “[v]ery good”
21   functional capacity.        (Id.)   On November 12, 2009, he underwent a
22
             5
23          Cardiac catheterization is an imaging procedure used to
     evaluate heart function. See Cardiac Catheterization, Cleveland
24   Clinic, https://my.clevelandclinic.org/health/diagnostics/
     16832-cardiac-catheterization (last visited May 27, 2020).
25
             6
26          “LAD” refers to the left anterior descending artery, which
     supplies the front and bottom of the left ventricle and the front
27   of the septum. See Coronary Arteries, Cleveland Clinic,
     https://my.clevelandclinic.org/health/articles/
28   17063-coronary-arteries (last visited May 27, 2020).

                                             9
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 10 of 31 Page ID #:904



 1   “[l]eft heart catheterization.”        (AR 262-63.)    During the
 2   procedure, “significant diffuse” coronary artery disease was
 3   noted, involving a “very small nondominant right” coronary
 4   artery, which was “extensively diseased,” and a “large dominant
 5   left circumflex” artery, which had “disease in an obtuse marginal
 6   artery and [a] posterior descending artery.”          (AR 262-63.)
 7           Progress notes from 2008 and 2009, both before and after
 8   Plaintiff’s stent placement, indicate that although he reported
 9   some chest pain, he had no significant functional difficulties,
10   and his symptoms generally improved.        For instance, on February
11   14, 2008, he reported feeling “well,” with no chest pain,
12   shortness of breath, palpitations, dizziness, syncope, or leg
13   edema.    (AR 238.)   On May 5, 2008, he again was “well,” with
14   “[n]o effort intolerance” or any other symptoms.          (AR 235.)    On
15   June 19, 2008, he reported feeling “well,” with an “[e]ffort
16   tolerance of walking [two] miles” and no symptoms.           (AR 241.)    On
17   November 13, 2008, he also said he felt “well,” with no symptoms.
18   (AR 244.)    On February 26, 2009, he again reported feeling
19   “well,” with an “[e]ffort tolerance of walking two to three
20   blocks” and no symptoms.      (AR 247.)    On May 28, 2009, he noted
21   “chest pain episodes while swimming,” but he described them as
22   “brief” and reported no other symptoms.         (AR 250.)    On October 6,
23   2009, he said he was “feel[ing] better,” with an “[e]ffort
24   tolerance of walking several blocks” and no recent symptoms.             (AR
25   253.)
26
27
28

                                          10
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 11 of 31 Page ID #:905



 1         On June 9, 2011,7 more than a year after his alleged onset
 2   date, Plaintiff saw cardiologist Richard Deits for a
 3   consultation.     (AR 350-51.)    He indicated that he had had “no
 4   further angina” since his stent placement in May 2008 and that he
 5   could “play sports” and “remain very active” without chest pain
 6   or shortness of breath.       (AR 350.)     Dr. Deits saw “no reason to
 7   do a stress test,” noting that Plaintiff was “very active and has
 8   no symptoms.”     (AR 351.)   At a September 8, 2011 follow-up visit,
 9   Plaintiff related that he had been experiencing “increasing
10   fatigue[,] especially with exertion.”          (AR 348.)   He denied any
11   chest pain or shortness of breath, however, and admitted that he
12   was not taking his blood pressure medications routinely.            (Id.)
13   Dr. Deits noted that “[m]ore than likely [Plaintiff’s] fatigue,
14   especially with exertion[,] is related to his hypertension” and
15   “discussed this” and “the need to be compliant with his
16   medications” with Plaintiff.       (Id.)     He noted that he was “very
17   active” and saw “no reason to do a stress test at this point in
18   time.”    (Id.)   On December 29, 2011, Plaintiff reported that he
19   had “[l]ess fatigue.”      (AR 344.)      He said that he had “DOE”8 and
20   that although he “used to play tennis for hours, now he [could]
21
22         7
            The AR contains no medical records from the February 2010
23   alleged onset date to June 2011. Although Plaintiff stopped
     working on the alleged onset date, he indicated in his initial
24   Disability Report that he did so “[b]ecause of other reasons,”
     namely, his “[p]osition was terminated.” (AR 142.)
25
           8
26          “DOE” stands for “dyspnea on exertion.” Medical
     Abbreviation List By Abbreviation, N.D. State Gov’t, http://
27   www.ndhealth.gov/familyplanning/image/cache/
     medical_terms_in_order_by_abbreviation.pdf (last visited May 27,
28   2020).

                                          11
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 12 of 31 Page ID #:906



 1   only last 30-45 minutes.”       (Id.)     Dr. Deits noted that his blood
 2   pressure was “elevated” and that “[m]ore than likely his fatigue,
 3   especially with exertion, is related to his hypertension.”              (Id.)
 4           At a January 12, 2012 follow-up visit, Plaintiff had lost
 5   two pounds, but his blood pressure “remain[ed] up.”           (AR 342.)
 6   Dr. Deits noted that he “did not do as instructed” by beginning
 7   his new blood-pressure medication and instead continued with his
 8   previous medication.       (Id.)   Plaintiff reported on January 26,
 9   2012, that he had started “tak[ing] his medications correctly”
10   and “fe[lt] better” with the new blood-pressure medication.             (AR
11   340.)        Dr. Deits noted that his blood pressure was “much better”
12   and that his coronary artery disease was “[s]table.”           (Id.)
13   During an April 26, 2012 follow-up visit, Plaintiff said he had
14   traveled to Dubai and had had “no problems.”          (AR 338.)    He
15   denied any chest pain, shortness of breath, DOE, “orthopnea,”9
16   “PND” (paroxysmal nocturnal dyspnea),10 edema, dizziness,
17   lightheadedness, palpitations, or syncope.         (Id.)    On July 26,
18   2012, Plaintiff again denied those symptoms.          (AR 336.)    On
19   December 6, 2012, he reported that he had traveled to Egypt and
20   had “had no problems.”       (AR 334.)    He denied any symptoms.       (Id.)
21           On May 2, 2013, he said his blood-pressure readings had been
22   “normal” and denied any symptoms.         (AR 332.)   Dr. Deits wrote him
23   a letter stating that he “may work in any field without
24
             9
            Orthopnea is discomfort in breathing brought on or
25
     aggravated by lying flat. Stedman’s Medical Dictionary 1277-78
26   (27th ed. 2000).
             10
27          Paroxysmal nocturnal dyspnea is shortness of breath
     “appearing suddenly at night, usually waking the patient from
28   sleep.” Stedman’s Medical Dictionary 556 (27th ed. 2000).

                                          12
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 13 of 31 Page ID #:907



 1   restrictions.”     (AR 331.)    On November 7, 2013, Plaintiff brought
 2   his blood-pressure readings, which were “normal,” to a follow-up
 3   visit.    (AR 329.)   He denied any symptoms.         (Id.)
 4           On July 14, 2014, he told Dr. Diets that he had “just
 5   returned from Egypt.”      (AR 327.)      He denied any chest pain,
 6   shortness of breath, DOE, orthopnea, PND, edema, dizziness,
 7   lightheadedness, palpitations, or syncope.            (Id.)
 8           On January 12, 2015, Plaintiff underwent an echocardiogram,
 9   with normal findings, including “[n]ormal left ventricular size
10   and function” and “[n]o evidence of significant valvular
11   dysfunction.”    (AR 719.)     On November 24, 2015, he underwent
12   another echocardiogram, which demonstrated that his left
13   ventricle “[s]ize [was] normal,” with “septal wall dyskinesis,”
14   “mild concentric left ventricular hypertrophy,” and “no diastolic
15   dysfunction.”    (AR 709.)     The aortic valve showed “no evidence of
16   stenosis but there [was] mild regurgitation.”           (Id.)     All other
17   findings were normal.      (AR 709-10.)
18           Meanwhile, on January 22, 2015, Plaintiff reported at a
19   cardiology follow-up visit that he “got a job” and denied chest
20   pain, shortness of breath, DOE, orthopnea, PND, edema, dizziness,
21   lightheadedness, palpitations, or syncope.            (AR 717.)   Dr. Deits
22   noted that his echocardiogram was within normal limits.             (AR
23   718.)    At a June 4, 2015 follow-up visit, Plaintiff had “not lost
24   weight,” and his blood pressure “remained elevated.”              (AR 715.)
25   But he denied any symptoms.       (Id.)     Notes from August 31, 2015,
26   indicate that Dr. Deits reviewed Plaintiff’s laboratory results,
27   was “concerned” about several of them, and would “add a [s]tatin”
28   to his prescription medications.          (AR 713.)   But Plaintiff again

                                          13
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 14 of 31 Page ID #:908



 1   denied any symptoms.      (Id.)   On November 16, 2015, Plaintiff
 2   indicated that “[a]bout 10 days” before the appointment, “while
 3   in bed he suddenly lost vision” and fainted.          (AR 711.)    His wife
 4   “struck his chest” until he regained consciousness.           (Id.)   He
 5   then “took a shower and drove himself to [the hospital],” where
 6   he had coronary artery bypass graft surgery.          (Id.)   He stated
 7   that he had “soreness from the CABG,” but he otherwise denied
 8   chest pain, shortness of breath, DOE, orthopnea, PND, edema,
 9   dizziness, lightheadedness, palpitations, or syncope.           (Id.)      The
10   postsurgery electrocardiogram indicated “[s]inus [r]hythm” and
11   “[n]on-specific T waves anterolaterally.”         (AR 712.)    On November
12   30, 2015, Plaintiff “continue[d] to have wound pain” but
13   otherwise denied any symptoms.       (AR 707.)    Dr. Deits noted that
14   the echocardiogram indicated “[s]eptal dyskinesia.”11          (AR 708.)
15   Notes from a December 21, 2015 follow-up visit state that
16   Plaintiff was “doing well” and denied any symptoms.           (AR 699.)
17   Dr. Deits noted that he would discontinue one of Plaintiff’s
18   medications because he was “not having anymore [sic] chest pain.”
19   (AR 700.)
20         Progress notes from a May 23, 2016 follow-up visit state
21   that Plaintiff was “requesting an extension of his disability.”
22   (AR 701.)    He said he did not “exercise as much” and got
23   “fatigued with exertion,” but he denied chest pain, shortness of
24   breath, DOE, orthopnea, PND, edema, dizziness, lightheadedness,
25
26         11
            Dyskinesia is difficulty in performing voluntary
27   movements. Stedman’s Medical Dictionary 553 (27th ed. 2000). A
     septum is a thin wall dividing two cavities or masses of softer
28   tissue. Id. at 1620.

                                          14
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 15 of 31 Page ID #:909



 1   palpitations, or syncope.       (Id.)     Dr. Deits noted that he was
 2   “stable from a cardiac” point of view, “advised him to
 3   progressively increase his exercise,” and opined that he was not
 4   “disabled from a cardiac POV.”       (AR 702.)
 5         Cardiology progress notes dated August 22, 2017, and March
 6   1, 2018, indicated normal findings on physical examination and
 7   that Plaintiff was “doing well,” denying any chest pain,
 8   shortness of breath, orthopnea, dizziness, syncope, palpitations,
 9   or lower extremity edema.       (AR 764, 766.)    Other than his
10   elevated blood-pressure readings and weight, Dr. Deits had noted
11   generally normal findings during each examination.           (See AR 327,
12   329, 332, 334, 336, 338, 340, 342, 344, 346, 348, 350, 699, 701,
13   703, 705, 707, 711-12, 713, 715, 717.)
14                     b.   Diabetes and other issues
15         On September 20, 2012, Plaintiff saw Dr. Daniel Uribe,12 who
16   diagnosed him with type two diabetes and hypertension.            (AR 275.)
17   At an October 5, 2012 follow-up visit to obtain lab results, Dr.
18   Uribe noted “[h]igh A1C”13 and a fasting blood sugar of “240,”
19   and he observed that Plaintiff “had been off meds.”           (AR 274.)
20   Dr. Uribe noted at a May 30, 2013 follow-up visit to refill
21   medication that Plaintiff’s weight was down 11 pounds and that
22   his blood pressure was “118/66.”          (AR 273.)   During a June 19,
23   2013 visit, Dr. Uribe recorded Plaintiff’s blood pressure as
24
25         12
                Dr. Uribe’s medical specialty is not apparent from the
26   record.
           13
27          A1C is a blood test for type 2 diabetes and prediabetes.
     See A1C, MedlinePlus, https://medlineplus.gov/a1c.html (last
28   visited May 27, 2020).

                                          15
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 16 of 31 Page ID #:910



 1   “120/80” but indicated that he was “not following ‘good’ DM
 2   diet.”       (AR 272.)   Plaintiff saw Dr. Uribe again on July 3, 2013,
 3   to check a skin problem with his right leg.          (AR 269.)
 4           On August 23, 2016, Plaintiff attended a nephrology
 5   consultation with Dr. Herbert S. Tiquia.         (AR 746-47.)     He
 6   reported a “history of coronary artery disease, “MI,”14 and
 7   “five-vessel coronary bypass surgery in November 2015.”            (AR
 8   746.)        Dr. Tiquia noted that laboratory studies indicated an
 9   “[e]levated serum creatinine” level that was “consistent with
10   likely stage 3 chronic kidney disease due to hypertensive
11   nephrosclerosis.”        (AR 747.)   But his urinalysis findings were
12   “fairly benign.”         (Id.)   Dr. Tiquia did “not suspect any
13   secondary systemic disorders such as autoimmune disease or
14   systemic vasculitis” and noted that Plaintiff’s diabetes was
15   under “fair control.”        (Id.)    Dr. Tiquia “had a lengthy
16   discussion with [Plaintiff] regarding the importance of sodium-
17   restricted diabetic diet” “to maintain maximal renal
18   preservation.”       (Id.)
19           During an April 20, 2017 office visit with osteopath Mark
20   Varallo,15 Plaintiff complained of “right knee pain after
21
22           14
            “MI” is an acronym for “myocardial infarction.” Medical
23   Abbreviation List By Abbreviation, N.D. State Gov’t,
     http://www.ndhealth.gov/familyplanning/image/cache/
24   medical_terms_in_order_by_abbreviation.pdf (last visited May 27,
     2020).
25
             15
26          Dr. Varallo primarily practices family medicine. See
     Cal. Dep’t Consumer Aff. License Search, https://
27   search.dca.ca.gov (search for “Varallo” under “License Type,”
     “Osteopathic Physician’s and Surgeon’s”) (last visited May 27,
28   2020).

                                            16
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 17 of 31 Page ID #:911



 1   carrying a heavy load eight weeks” before the office visit.            (AR
 2   609.)        He described the pain as “aching.”   (Id.)    Dr. Varallo
 3   noted on examination that Plaintiff’s right knee was “painful
 4   medially,” but he had a “[n]egative Appleys [sic]” test16 and “no
 5   effusion.”       (AR 610.)   Dr. Varallo “referred [Plaintiff] to
 6   orthopedics” and ordered X-ray imaging of his right knee.             (Id.)
 7   The X-ray findings were normal, revealing “no evidence of
 8   fracture,” “joint effusion,” or “focal bony lesion,” and “[b]one
 9   mineral density [was] normal.”        (AR 662.)
10           On July 25, 2017, after Plaintiff’s date last insured, he
11   saw Dr. Varallo to discuss test results.          (AR 791.)   He noted
12   that Plaintiff’s “right knee [was] painful at the insertion of
13   the sartorius,”17 but he indicated otherwise normal examination
14   findings.       (AR 792.)    Dr. Varallo’s assessment was “[d]iabetes
15   mellitus with renal manifestations, uncontrolled.”            (Id.)   He
16   indicated that Plaintiff should eat a “diet low in simple
17   carbohydrates” and engage in “30 minutes of exercise daily.”
18   (Id.)        He said Plaintiff would be “switched to insulin” if his
19   diabetes was not under control at the next visit.           (Id.)
20   Progress notes from September 17, 2017 indicate that Dr. Varallo
21   again encouraged Plaintiff to follow his diet and engage in “30
22   [minutes of] walking at least [three or four times] per week.”
23   (AR 790.)       He noted again on October 24, 2017, that Plaintiff’s
24
             16
            An Apley’s test is used to evaluate patients for tears in
25
     the meniscus of the knee. See Apley’s Test, Physiopedia,
26   https://www.physio-pedia.com/Apley%27s_Test (last visited May 27,
     2020).
27
             17
            The sartorius is a superficial anterior thigh muscle.
28   Stedman’s Medical Dictionary 1154 (27th ed. 2000).

                                           17
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 18 of 31 Page ID #:912



 1   diabetes was “uncontrolled,” again prescribed a “[d]iet low in
 2   simple carbohydrates,” and indicated that he would “be switched
 3   to insulin” if his diabetes was not under control at the next
 4   visit.   (AR 786.)    On November 2, 2017, Plaintiff complained of
 5   “skin problems” with “no associated pain.”         (AR 783.)    Dr.
 6   Varallo indicated that Plaintiff’s “right knee [was] painful at
 7   the insertion of the sartorius” and otherwise noted normal
 8   findings on examination.      (AR 784.)    He observed that Plaintiff’s
 9   diabetes remained “uncontrolled,” prescribed a “[d]iet low in
10   simple carbohydrates,” and indicated that he would be “switched
11   to insulin” if his diabetes was not under control at the next
12   visit.   (Id.)   At a November 10, 2017 visit, Dr. Varallo
13   “stressed” the need for “weight reduction” and “reinforced and
14   advocated” that Plaintiff follow his diet.         (AR 782.)    He
15   “encouraged . . . 30 [minutes of] walking at least [three or four
16   times] per week.”     (Id.)
17         On January 17, 2018, Dr. Varallo again noted that
18   Plaintiff’s diabetes was “uncontrolled” and prescribed a “[d]iet
19   low in simple carbohydrates” and “30 minutes of exercise daily.”
20   (AR 778.)    On January 25, 2018, Plaintiff complained of a “cough,
21   runny nose and stuffy nose.”       (AR 774.)    Dr. Varallo noted a
22   “cobblestone appearance to [the] post pharynx and inside of the
23   nares” and otherwise normal findings on physical examination.
24   (AR 775.)    He observed that Plaintiff’s diabetes remained
25   “uncontrolled” but showed “slight improvement.”          (AR 776.)    Dr.
26   Varallo again advised Plaintiff to follow a “[d]iet low in simple
27   carbohydrates” and to engage in “30 minutes of exercise daily.”
28   (Id.)    Progress notes from February 1, 2018, state that

                                          18
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 19 of 31 Page ID #:913



 1   Plaintiff’s “A1C [was] in [an] increasing trend.”           (AR 773.)    He
 2   reported that he was “walking ‘a lot nowadays.’”           (Id.)   Dr.
 3   Varallo again noted that he “reinforced” Plaintiff’s need to
 4   follow his diet and “encouraged” him to walk 30 minutes three or
 5   four times a week.     (Id.)    On April 2, 2018, Dr. Varallo noted
 6   that Plaintiff’s “[l]ast A1C was 9.1,” “reinforced” the need to
 7   follow his diet, and again “encouraged” him to walk regularly.
 8   (AR 772.)
 9                    c.    State-agency consultants and reviewers
10         On July 16, 2013, Plaintiff underwent a complete internal-
11   medicine evaluation by Dr. Rocely Ella-Tamayo18 at Defendant’s
12   request.    (AR 286-91.)    Plaintiff presented with “[d]iabetes
13   mellitus,” “[h]igh blood pressure,” and “[c]hest pain” and
14   reported symptoms of “occasional numbness and tingling sensation
15   of the extremities,” “nocturia,” “occasional headache,” “rare
16   dizziness without ankle swelling,” and “occasional shortness of
17   breath and diaphoresis.”       (AR 286-87.)    He said he was capable of
18   “walk[ing two] blocks” and “pick[ing] up about 10 pounds,” and
19   his daily activities included “driv[ing] sometimes,” “help[ing]
20   with light housework,” “walk[ing] in the yard,” “go[ing] on
21   errands,” and “go[ing] to the doctor.”         (AR 287.)    Dr. Ella-
22   Tamayo noted on physical examination that Plaintiff was “obese”
23   and recorded his blood pressure as “160/90,” but examination
24   findings were otherwise normal.        (AR 288-90.)    She diagnosed him
25
26         18
            Dr. Ella-Tamayo primarily practices internal medicine.
27   See Cal. Dep’t Consumer Aff. License Search, https://
     search.dca.ca.gov (search for “Ella-Tamayo” under “License Type,”
28   “Physician’s and Surgeon’s”) (last visited May 12, 2020).

                                          19
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 20 of 31 Page ID #:914



 1   with “[d]iabetes mellitus,” “[h]ypertension,” “[c]oronary artery
 2   disease status post 1 coronary artery stent placement with
 3   history of angina pectoris,” and “[o]besity.”          (AR 290.)    She
 4   opined that he was restricted in “pushing, pulling, lifting, and
 5   carrying to about 20 pounds occasionally, and about 10 pounds
 6   frequently,” his “[s]itting [was] unrestricted,” he was “able to
 7   stand and walk 6 hours out of an 8-hour workday with normal
 8   breaks,” he could “kneel without restriction” and “squat
 9   frequently,” and he had “no significant functional impairment
10   [of] the hands.”      (AR 291.)
11         On August 12, 2013, state-agency physician V. Phillips19
12   reviewed Plaintiff’s records and generally agreed with Dr. Ella-
13   Tamayo’s findings, differing from them only in finding that
14   Plaintiff could sit (with normal breaks) for a total of about six
15   hours in an eight-hour workday, had no limitations for pushing or
16   pulling other than those for lifting and carrying, and had no
17   postural, visual, communicative, or environmental limitations.
18   (AR 54-55.)       On December 16, 2013, state-agency physician
19   C. Friedman20 reviewed Plaintiff’s records and adopted Dr.
20   Phillips’s findings.      (AR 65-66.)
21                2.     Plaintiff’s statements and testimony
22         In Plaintiff’s undated initial Disability Report, he stated
23
24         19
            Dr. Phillips primarily practices family or general
     medicine. (See AR 47 (showing signature code of 12)); Soc. Sec.
25
     Admin., Program Operations Manual System (POMS) DI 24501.004 (May
26   5, 2015), https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004
     (signature code 12 indicates family or general practice).
27
           20
                Dr. Friedman’s medical specialty is not apparent from the
28   record.

                                          20
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 21 of 31 Page ID #:915



 1   that his ability to work was limited by “[h]igh blood pressure,”
 2   “[d]iabetes,” and “[s]tint [sic] in artery.”           (AR 142.)   In a
 3   questionnaire dated June 28, 2013, he claimed that “[f]atigue,”
 4   “weakness,” and “[s]hortness of [b]reath” prevented him from
 5   carrying out a normal workday.        (AR 177.)
 6         At the October 8, 2014 hearing, Plaintiff testified that he
 7   last worked in January 2010.       (AR 29.)    He “got laid off” because
 8   after he “had a stent put in one of [his] arter[ies],” he found
 9   “it very difficult health-wise to travel a lot.”          (Id.)    He
10   testified that when he traveled by plane to Saudi Arabia and
11   Egypt earlier that year, he wound up “unconscious” on the plane.
12   (AR 30.)    He woke up, but “when [he] arrived, [he] couldn’t stand
13   up,” he “was dizzy,” and “they had to bring a wheelchair.”              (Id.)
14   He testified that he became “fatigued” “when [he] d[id] any
15   physical exercising.”      (AR 31.)    Although he “used to jog” “2
16   miles no problem,” “now if [he] walk[ed] 15 minutes,” he got
17   “dizzy” and had “hard breath.”        (Id.)   He would then have to lie
18   or sit down for “at least” 30 minutes.         (Id.)    He got “very
19   fatigued” after “pull[ing a] laundry basket for [his] wife” for
20   “50 feet.”    (Id.)   He said he could not work in a sales job that
21   did not require travel because he got “fatigued after one hour”
22   and his “eyes started to get blurry.”         (AR 33-34.)    He also could
23   not work as a car salesman because he could not do the “mov[ing]
24   around” and “physical work” required “to deliver a car,” among
25   other things.    (AR 34.)    He testified that if he walked 100 feet,
26   his eyes got “numby” and he felt “fatigue[d].”          (AR 37.)    He
27   could not “read for more than 10 or 15 minutes” before his vision
28   got “blurry.”    (AR 38.)

                                           21
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 22 of 31 Page ID #:916



 1         At the July 19, 2018 hearing, Plaintiff testified that since
 2   the previous hearing, he had “had a massive heart attack” and
 3   bypass surgery.     (AR 379.)     He testified that he now “became
 4   fatigued” “if [he] d[id] even very light work at all to help
 5   [his] wife,” he “los[t] focus,” and his memory was “not as good
 6   as it used to be.”       (Id.)    He had “started losing records of
 7   dates,” could not “remember the name[s]” of his medications, and
 8   he “sometimes” forgot instructions his wife gave him.           (AR 380.)
 9   He also testified that he could no longer “play tennis, swim,
10   [or] hike.”      (Id.)   He got out of breath “after like 10, or
11   maximum 15 minutes” if he tried to do things or moved around.
12   (AR 381.)    His voice was becoming “weaker,” and if he spoke in a
13   loud voice he became “more fatigued.”         (AR 381-82.)    The fatigue
14   “became worse after the surgery.”          (AR 382.)   He testified that
15   “[b]efore the surgery, it was a little bit longer, 15, 20
16   minutes” before he became out of breath or felt tired.            (Id.)
17   When he felt tired, he had to “lie down[] or sit down” for “30
18   minutes[] to 45 minutes” before resuming even “very light”
19   activities.      (Id.)
20               3.     The ALJ’s decision
21         The ALJ found Plaintiff’s “statements concerning the
22   intensity, persistence and limiting effects of [his] symptoms”
23   “not entirely consistent with the medical evidence and other
24   evidence in the record.”         (AR 365.)
25         The ALJ first considered the objective medical evidence
26   supporting Plaintiff’s claims of fatigue, weakness, and shortness
27   of breath, noting that although “[h]istorical treatment records
28   document [his] diagnosis of coronary artery disease,” he

                                           22
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 23 of 31 Page ID #:917



 1   “underwent stenting of [a] coronary artery” in 2008.           (AR 365.)
 2   She noted that “[p]rogress notes from 2008 and 2009 reflect some
 3   reports of chest pain, but no significant cardiac functional
 4   abnormalities, with improvement[] in [Plaintiff’s] reported
 5   symptoms over that period.”       (Id.)     Stress testing on September
 6   4, 2009, “yielded the assessment of ‘very good functional
 7   capacity.’”    (AR 365 (quoting AR 227).)       A cardiology
 8   consultation report from June 2011 indicated that Plaintiff “had
 9   experienced no chest pain since 2008 and . . . reported playing
10   sports and remaining very active without difficulty.”           (AR 365-66
11   (citing AR 350).)     In September 2011, Plaintiff “reported
12   increased fatigue,” but progress notes indicated “inconsistent
13   medication compliance.”      (AR 366 (citing AR 348).)       In December
14   2011, Plaintiff “reported the ability to play tennis for 30-45
15   minutes without severe fatigue.”          (Id. (citing AR 344).)    She
16   also considered cardiology notes from May 2013, which
17   “indicate[d] that [Plaintiff] denied any shortness of breath,
18   dizziness, lightheadedness, palpitations, or syncope.”            (Id.
19   (citing AR 278).)     She specifically noted that Plaintiff’s
20   treating cardiologist stated on May 2, 2013, that he could “work
21   in any field without restrictions.”         (Id. (citing AR 331).)        She
22   observed that treatment notes from November 2013 “reflect[ed] no
23   significant functional deficiencies upon physical examination[]
24   and no treatment recommendation beyond continuation of [his]
25   medications.”    (Id.)    A July 14, 2014, cardiac evaluation report
26   showed “no reported sympomatology” and no “significant
27   irregularities.”     (Id. (citing AR 315).)
28         The ALJ also discussed notes indicating that Plaintiff “had

                                          23
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 24 of 31 Page ID #:918



 1   a heart attack in November of 2015 and underwent five-vessel
 2   coronary bypass surgery.”       (Id. (citing AR 554-98, 746).)         But
 3   she noted that “follow-up notes in 2016, 2017 and 2018 indicated
 4   [he] was doing well and he denied chest pains, shortness of
 5   breath, orthopnea, dizziness, syncope, palpitations, or lower
 6   extremity edema.”      (Id.)   The ALJ also observed that Plaintiff’s
 7   “diabetes mellitus was being conservatively managed with
 8   medication[],” “[h]is physical examinations were largely
 9   unremarkable for any acute cardiovascular or neurological
10   issues,” and he “was regularly encouraged to exercise at least 30
11   minutes a day by walking, which indicates that his doctor felt he
12   was capable of greater exertion than the sedentary lifestyle he
13   testified to at the hearing.”       (Id. (citing AR 699, 701, 703,
14   764, 782, 797).)
15          The ALJ discussed Plaintiff’s treatment for right knee pain
16   in April 2017.     (Id.)   But “[h]is examination indicated a
17   negative Appley’s [sic] test and no effusion.”          (Id.; see AR 609-
18   10.)   Plaintiff “was given a knee brace and referred to the
19   orthopedics department.”       (AR 366-67 (citing AR 609-10, 617-18).)
20   She also noted that “X-ray imaging of the joint showed normal
21   findings,” and there was “no indication of further treatment for
22   knee pain or any other musculoskeletal condition.”           (AR 367
23   (citing AR 602-608, 662).)       She remarked on the evidence
24   documenting Plaintiff’s obesity and observed that his “weight,
25   including the impact on his ability to ambulate as well as his
26   other body systems, has been considered.”           (Id.)
27          The ALJ summarized the medical records, stating:
28               Overall,    the    medical    records     indicate    that

                                          24
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 25 of 31 Page ID #:919



 1         [Plaintiff’s] history of coronary artery disease caused
 2         minimal functional limitations prior to November 2015 in
 3         light of the benign workups prior to that time, as well
 4         as [his] reported physical activities that included
 5         playing sports without significant fatigue or pain.
 6         While he unfortunately had a heart attack in November of
 7         2015,   the   notes   convey   that   he   recovered   from   the
 8         incident and related bypass surgery relatively quickly,
 9         as the subsequent examination and diagnostic findings
10         revealed little to no cardiovascular or neurological
11         abnormalities.     [He] was also encouraged to exercise by
12         walking throughout his course of treatment.
13   (Id.)
14         The ALJ also discussed the medical-opinion evidence.           First,
15   Plaintiff “underwent a complete internal medicine evaluation by
16   Dr. Tamayo on July 16, 2013.”        (AR 366 (citing AR 284-94).)
17   Although Plaintiff reported “chest pain and shortness of breath
18   upon exertion,” physical examination revealed “no physical
19   abnormalities,” and he “demonstrated normal gait, strength,
20   sensation, and range of motion in all areas, with no neurological
21   deficiencies evident.”      (Id. (citing AR 286-91).)        The ALJ noted
22   that “Dr. Tamayo . . . opined that [Plaintiff] retained the
23   capacity to perform a range of work at the light exertional
24   level.”   (Id.)     She gave “little weight” to the opinion because
25   it did “not adequately take into account [Plaintiff’s] subjective
26   reports of fatigue and shortness of breath on exertion.”            (Id.)
27         The ALJ also discussed the opinions of state-agency
28   physicians Phillips and Friedman, who opined that Plaintiff

                                          25
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 26 of 31 Page ID #:920



 1   “could perform a full range of light work.”          (AR 367 (citing AR
 2   48-57, 59-69.)     She gave those opinions “little weight” as well
 3   because the “evidence received at the time of the most recent
 4   hearing supports a finding of greater functional limitation than
 5   reflected in the opinions of these sources.”          (Id.)
 6          Ultimately, the ALJ concluded that Plaintiff’s symptoms
 7   would limit him to a range of sedentary work and that he was
 8   capable of performing his past relevant work as a sales manager
 9   as generally performed in the national economy.          (AR 364, 367-
10   68.)    Therefore, she found him not disabled.        (AR 369.)
11          C.    Analysis
12          As an initial matter, the ALJ largely accepted Plaintiff’s
13   self-reported limitations in finding that he was capable of less
14   than the full spectrum of sedentary work.         Indeed, his complaints
15   mostly concerned fatigue, weakness, and shortness of breath on
16   exertion (see AR 177 (questionnaire answers), 701 (reporting in
17   May 2016 that he gets “fatigued with exertion”)), and the ALJ
18   concluded that the agency doctors’ finding that he could perform
19   a range of light work did “not adequately take into account [his]
20   subjective reports of fatigue and shortness of breath on
21   exertion.”    (AR 366.)    Therefore, the ALJ limited him to “a range
22   of sedentary work.”      (AR 364);21 see § 404.1567(a) (sedentary
23   work requires “lifting no more than 10 pounds at a time” and
24   “occasionally lifting or carrying articles like docket files,
25
            21
26          The ALJ noted Plaintiff’s statement to a doctor in April
     2017 that he injured his knee a few weeks prior while “carrying a
27   heavy load” (AR 366-67 (citing AR 609-10, 617-18)), which was
     inconsistent with his allegations of being unable to lift or
28   carry much weight because of fatigue.

                                          26
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 27 of 31 Page ID #:921



 1   ledgers, and small tools”); see also DOT 163.167-018, 1991 WL
 2   647311 (sales-manager position requires “exerting up to 10 pounds
 3   of force occasionally” “and/or a negligible amount of force
 4   frequently” “to lift, carry, push, pull, or otherwise move
 5   objects, including the human body”).        In finding his statements
 6   “not entirely consistent” with the medical records (AR 365), the
 7   ALJ implicitly rejected only his allegation that he needed 30 to
 8   45 minutes of rest after engaging in 10 to 15 minutes of
 9   activity.    (AR 364); cf. § 404.1567(a).
10         To the extent she discounted Plaintiff’s subjective
11   symptoms, she provided clear and convincing reasons supported by
12   substantial evidence for doing so.        First, she properly concluded
13   that his claims were inconsistent with the objective medical
14   evidence (see AR 365), which is a valid basis for discounting a
15   claimant’s subjective symptom testimony.         Morgan, 169 F.3d at
16   600; § 404.1529(c)(2).      Second, she considered “other evidence”
17   from Plaintiff’s medical sources, including “longitudinal record
18   of any treatment and its success or failure,” SSR 16-3p, 2016 WL
19   1119029, at *6 (Mar. 28, 2016); § 404.1529(c)(3), the doctors’
20   opinions, and Plaintiff’s daily activities.
21         For example, contrary to Plaintiff’s claims of disabling
22   fatigue, weakness, and shortness of breath from coronary artery
23   disease (see AR 177, 701), the objective medical evidence
24   demonstrated no significant cardiac functional deficits.            The
25   January 2015 echocardiogram showed normal findings.           (AR 719-20.)
26   The November 2015 echocardiogram demonstrated septal-wall
27   dyskinesis and mild concentric left ventricular hypertrophy, but
28   no diastolic dysfunction, preserved right ventricular function,

                                          27
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 28 of 31 Page ID #:922



 1   and otherwise normal findings.       (AR 709-10.)     The progress notes
 2   consistently demonstrated normal physical-examination findings.
 3   (See, e.g., AR 327, 329, 332, 334, 336, 338, 340, 342, 344, 346,
 4   348, 350, 699, 701, 703, 705, 707, 711-12, 713, 715, 717.)
 5         As to the other evidence, the treatment records demonstrated
 6   that Plaintiff’s symptoms improved following his 2008 stent and
 7   2015 coronary bypass surgery.       (See AR 350 (Plaintiff reporting
 8   in June 2011 that he had had no further angina since his stent
 9   placement in May 2008 and that he could play sports and remain
10   “very active” without chest pain or shortness of breath), 699-700
11   (Plaintiff reporting in December 2016 that he was doing well and
12   denying any chest pain, shortness of breath, orthopnea,
13   dizziness, syncope, palpitations, or lower extremity edema), 773
14   (Plaintiff reporting in February 2018, seven months after his
15   date last insured, that he was walking “a lot nowadays”; see also
16   AR 367 (ALJ finding Plaintiff’s statements inconsistent with
17   medical evidence and that evidence as whole supported RFC).)
18   Indeed, in the periods following the 2008 stent and the 2015
19   coronary bypass surgery, Plaintiff repeatedly denied cardiac
20   symptoms and was consistently encouraged to exercise regularly.
21   (See, e.g., AR 702 (Dr. Deits observing in May 2016 that
22   Plaintiff should “progressively increase his exercise” and
23   finding that he was not “disabled from a cardiac POV”), 764
24   (Plaintiff reporting in March 2018 that he had no chest pain,
25   shortness of breath, orthopnea, dizziness, syncope, palpitations,
26   or lower extremity edema).)
27         The ALJ’s finding that the objective and other medical
28   evidence undermined his symptom allegations was supported by the

                                          28
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 29 of 31 Page ID #:923



 1   record.   The echocardiogram results, physical-examination
 2   findings, doctors’ opinions, and Plaintiff’s lack of cardiac
 3   symptoms all indicated that he could perform sedentary work.
 4         Notably, Plaintiff does not identify any record evidence
 5   undermining the ALJ’s discounting of his subjective symptom
 6   statements as “not entirely consistent” with the medical and
 7   other evidence.     (AR 365; see generally J. Stip. at 4-13.)
 8   Instead, he contends that the ALJ did not articulate a
 9   “sufficient articulated rationale” for discounting them (J. Stip.
10   at 7), arguing that her reasons were inadequate under Bunnell v.
11   Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (en banc) (J. Stip.
12   at 8; see id. at 7-11).      Although Plaintiff is correct that
13   subjective symptom testimony cannot be rejected on the sole basis
14   that it is not fully corroborated by objective medical evidence,
15   see Burch, 400 F.3d at 680 (citing Bunnell, 947 F.2d at 345);
16   § 404.1529(c)(2), the ALJ did not discount his symptoms solely on
17   that basis.    She also found them inconsistent with “other
18   evidence” in the medical records, including the medical-opinion
19   evidence and Plaintiff’s daily activities.         (See, e.g., AR 365-66
20   (noting statement in Plaintiff’s treatment records that he
21   reported playing sports and remaining very active without
22   difficulty); see also AR 366 (noting opinion from Plaintiff’s
23   treating cardiologist that he could work in any field without
24   restrictions).)
25         The ALJ’s holistic consideration of the treatment records
26   beyond simply the “objective medical evidence” in them was
27   proper.   See § 404.1529(c)(2) & (3); George v. Berryhill, No.
28   1:16-cv-00335-GSA, 2017 WL 3383117, at *11 (E.D. Cal. Aug. 7,

                                          29
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 30 of 31 Page ID #:924



 1   2017) (ALJ properly discounted symptoms given lack of “objective”
 2   medical evidence under § 404.1529(c)(2) and inconsistences with
 3   medical opinions and observations about plaintiff’s symptoms).
 4   And although Plaintiff claims that the ALJ did not “provide
 5   specific, clear, and convincing reasons for his [sic] credibility
 6   determinations beyond the boilerplate” (J. Stip. at 7), her
 7   decision, as discussed, reflects a careful reading of all the
 8   evidence, including the trajectory of Plaintiff’s symptoms before
 9   and after his stent placement and coronary bypass surgery (see AR
10   365-67).
11          Plaintiff argues that the ALJ did not articulate his daily
12   activities as a reason to discount his testimony.           (J. Stip. at
13   10.)    He is incorrect.    In addressing the inconsistencies in his
14   symptom testimony, the ALJ specifically noted that he reported
15   playing sports and remaining very active without difficulty and
16   playing tennis for 30 to 45 minutes without severe fatigue.            (AR
17   365-66.)
18          The ALJ stated clear and convincing reasons, supported by
19   substantial evidence, to partially discount Plaintiff’s
20   subjective symptom testimony.       Reversal is not warranted.
21   VI.    CONCLUSION
22          Consistent with the foregoing and under sentence four of 42
23   U.S.C. § 405(g),22 IT IS ORDERED that judgment be entered DENYING
24   Plaintiff’s request for remand, AFFIRMING the Commissioner’s
25
            22
26          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
27   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”

                                          30
     Case 8:19-cv-01210-JPR Document 23 Filed 05/29/20 Page 31 of 31 Page ID #:925



 1   decision, and DISMISSING this action with prejudice.
 2
 3   DATED: May 29, 2020
                                        JEAN ROSENBLUTH
 4                                      U.S. MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          31
